DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 03/16/2021 is acknowledged.
Newly submitted claims 21-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims recite “…at least partially curing matrix to retain a shape of the second portion; and heating the composite structure to complete curing of at least the pre-impregnated reinforcement tape.” Thus, making the invention independent of distinct from the invention originally claimed. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaville (US Pub. No.: 2017/0021565 A1) (Deaville) and further in view of Evans et al. (US Pub. No.: 2017/0028634 A1) (hereinafter Evans).
Regarding claim 10, a method of manufacturing a composite structure, comprising:  
directing a reinforcement tape that is pre-impregnated with a matrix past a heat source to tackify the reinforcement tape (¶0027, ¶0049) 
wetting a fillets with a resin (corresponding to  reinforcement with matrix in-situ) 
compacting the fillets and reinforcement tape to form a first portion and second portion composite structure (¶0049). 
Deaville discloses applying heat and pressure (¶0049) which would naturally trigger curing the matrix. Deaville is silent about autoclaving the composite structure to complete 
Evans also discloses a method of making composite structure. The method (300) comprises pushing a continuous flexible line (106) through a delivery guide (112). The continuous flexible line (106) comprises a non-resin component (108) and a thermosetting-epoxy-resin component (110) that is partially cured. The method (300) also comprises depositing, via the delivery guide (112), a segment (120) of the continuous flexible line (106) along a print path (122). The method (300) further comprises maintaining the thermosetting-epoxy-resin component (110) of at least the continuous flexible line (106) being pushed through the delivery guide (112) below a threshold temperature prior to depositing the segment (120) of the continuous flexible line (106) along the print path (120) (Fig. 1). It may be desirable for a less than full cure of composite part 102 during manufacture by system 100 to permit for subsequent work on composite part 102 before an entirety of composite part 102 is fully cured, such as with a process separate from system 100. For example, composite part 102 may be baked, heated, and/or placed in an autoclave for final curing (Abstract; ¶0202).
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to autoclave the composite structure for the final cure as taught by Evans within the method of manufacturing a composite structure as taught by Deaville. The benefit of doing so would have been to properly cure the final composite product. 
Regarding claim 11, Deaville discloses the reinforcement tape layer (corresponding to first portion) of the composite structure is at least one of as shell and skin; and the resin fillets layer (corresponding to second portion) of the composite structure portion is a core. 

Regarding claim 13, Deaville disclose wherein the locations are oriented about 90° from each other relative to a center point of the intersection (Fig. 10e).
Regarding claim 14, Deaville disclose multiple plies are oriented at various angles such as 45° and 90° to increase mechanical strength of the composite structure. Thus, a person of ordinary skill in the art can readily apply the plies at 180° to add additional mechanical strength. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaville and Evans as applied to claims 10-14 above, and further in view of Alvarado et al. (US Pat. No.: 10,081,129 B1) (hereinafter Alvarado).
Regarding claim 15, the limitations of claim 10 are taught by the combined teaching of Deaville and Evans. They are both silent about reinforcement includes at least one of a metallic wire and an optical tube. 
Alvarado also discloses a method of manufacturing a composite structure. The method discloses the matrix material may be used to coat, encase, or otherwise surround any number of continuous reinforcements (e.g., separate fibers, tows, rovings, and/or sheets of material) and, together with the reinforcements, make up at least a portion (e.g., a wall) of composite structure 12. The reinforcements may be stored within (e.g., on separate internal spools--not 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize a metallic wire reinforcements as taught by Alvarado within the method of manufacturing composite structure as taught by the combined . 
Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaville (US Pub. No.: 2017/0021565 A1) (Deaville).
Regarding claim 16, Deaville discloses a method of manufacturing a composite structure, comprising: discharging a first material (104) (¶0031) from a print head (106) at a first tool center point (near 304);
discharging a second material (306) that is a type different than the first material (¶0027) from the print head (106) at a second tool center (near 312) point that is different than the first tool center point.
Deaville further discloses moving the printer head (306) from point A to point B to make layers of composite structure (Fig. 3; 6a-6c). The benefit of moving the print head from one location to another location is of make multiple plies of composite material of desired geometry. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to move the print head based a known location of the first tool center point or a known location of the second tool center point and desired geometry of the composite structure.  
Regarding claim 17, Deaville discloses the first material is resins that contains various fillets (corresponding to in-situ wetted reinforcement); and the second material is pre-impregnated reinforcement tape (¶0027). 

Regarding claims 19-20, Deaville discloses further including exposing the first and second materials to at least one of a heat energy, wherein the at least one of the heat energy source includes a single energy source such as laser (¶0032). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VISHAL I PATEL/Primary Examiner, Art Unit 1746